DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2022 has been entered.
 
Response to Amendment
The amendments to Claims 1,5-8,12-13 in the submission filed 9/29/2022 are acknowledged and accepted.
Cancellation of Claims 9-11 is acknowledged and accepted.
Pending Claims are 1-8,12-13. Claims 14-20 were canceled previously.

Drawings
Replacement drawing 1 sheet of Figs 1A-1B is acknowledged and accepted. Objection to drawings is withdrawn. The Application now has drawings with 18 sheets of Figs 1A-15.
Information Disclosure Statement
The information disclosure statement filed 11/15/2019 was objected to in the previous office actions. However, Applicant has not filed a new IDS, hence the objection is upheld. 
The information disclosure statement filed 11/15/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because NPL 6-8 are not clear and are very hazy.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).	

Response to Arguments
Applicant' s arguments, Remarks, filed 9/29/2022 with respect to the rejection(s) of claim(s) 1,8 under 35 U.S.C. 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hamiltion et al.
Claims 1-8,12-13 are rejected as follows:


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the second focal plane reticle" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “a second plane having a second reticle” in line 5. The specification recites (Para 14) a second reticle at a second focal plane. For the purposes of examination, a second focal plane is interpreted to have a second reticle.
Claims 2-7 are dependent on claim 1 and hence inherit its deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5-8,12-13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cross et al (US 2003/0086165 A1, of record) in view of  Hamilton et al (US 2015/0276346 A1, hereafter Hamilton).

Regarding Claim 1, Cross teaches (fig 1,10,12), a viewing optic (riflescope 10, p30, lines 1-3), comprising: 
(a) a main tube (tubular housing 12, p30, lines 1-4); 
(b) an objective system (objective lens 22, p30, lines 1-8) coupled to a first end (first end 14, p30, lines 1-8) of the main tube (tubular housing 12, p30, lines 1-4) that focuses a target image (image of a sighted object) from an outward scene (sighted object, p6, lines 1-4); 
(c) an ocular system (eyepiece 18, p30, lines 1-4) coupled to the second end (second end 16, p30, lines 1-8) of the main tube (tubular housing 12, p30, lines 1-4), the main tube (tubular housing 12, p30, lines 1-4), the objective system (objective lens 22, p30, lines 1-8)  and the ocular system (eyepiece 18, p30, lines 1-4)  being configured to define a first focal plane (first focal plane between lens 26 and 22, p30, lines 12-15) having a first reticle (reticle 30, p30, lines 10-11, located at first focal plane, fig 10,  p30, lines 10-15, reticle 114, fig 12) and a second focal plane (second focal plane, p30, lines 12-15) having a second reticle (another reticle in the second focal plane, p30, lines 12-15);
 (d) a base (turret 128, p42, lines 6-18, fig 12)  coupled to the main tube (tubular housing 12, p30, lines 1-4) wherein the base (turret 128, p42, lines 6-18, fig 12) has a first light module (photoluminescent material 104 is contained in turret 128 transmitted by tube 124, p42, lines 6-18, fig 12, photoluminescent material 104, light transmitting pipes 88,90 aim light at etched out portion 96 which is a cross hair reticle, p40, lines 1-10, pipes 88,90 are connected to light emitted by photoluminescent material 104, p41, lines 7-10, fig 10, photoluminescent material 104 is contained in turret 128 transmitted by tube 124, p42, lines 6-18, fig 12) to direct light at the first focal plane reticle (reticle 30, p30, lines 10-11, located at first focal plane, fig 10,  p30, lines 10-15, reticle 114, fig 12).
	However Cross does not teach
a second light module to direct light at the second focal plane reticle.
	Cross and Hamilton are related as light module and first and second reticles.
	Hamilton teaches (fig 1,2,4), 
	a first light module (glass reticles have LED associated with the illuminated portions, p11, lines 5-8) to direct light at the first focal plane reticle (glass reticle 60, p47, lines 1-5) and a second light module (OLED reticle, p47, lines 1-5, a OLED reticle has a LED screen, p16, lines 1-5,  and hence has a built in light source module) to direct light at the second focal plane reticle (electronic reticle 70, p47, lines 1-5, electronic reticle is a OLED reticle).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Cross to include the teachings of Hamilton such that a second light module to direct light at the second focal plane reticle for the purpose of utilizing dual focal plane sighting device with improved illumination and reticle options (p17, lines 1-4).
Regarding Claim 5, Cross-Hamilton teach the viewing optic of Claim 1, wherein a portion of the first light module (light transmitting pipes 88,90 aim light at etched out portion 96 which is a cross hair reticle, p40, lines 1-10, pipes 88,90 are connected to light emitted by photoluminescent material 104, p41, lines 7-10, Cross)  attaches to an outer perimeter (periphery, p25, lines 1-3) of the first focal plane reticle (reticle 30, p30, lines 10-11, located at first focal plane, p30, lines 10-15).  

Regarding Claim 6, Cross-Hamilton teach the viewing optic of Claim 1, wherein a portion (light emitting end 94, p40, lines 2-5) of the first light module (light transmitting pipes 88,90 aim light at etched out portion 96 which is a cross hair reticle, p40, lines 1-10, pipes 88,90 are connected to light emitted by photoluminescent material 104, p41, lines 7-10, Cross)   attaches to an outer perimeter of the first focal plane reticle (reticle 30, p30, lines 10-11, located at first focal plane, p30, lines 10-15) from about a 3:00 position (as in fig 10, Cross) to about a 6:00 position (clockwise rotation of the riflescope 10 in fig 1 such a way that it  results in the rotation of reticle with the light transmitting pipes 88 and 90 moving to 3:00 and 6:00 positions) of the first reticle (reticle 30, p30, lines 10-11, located at first focal plane, p30, lines 10-15).  

Regarding Claim 7, Cross-Hamilton teach the viewing optic of Claim 1, wherein a portion (light emitting end 94, p40, lines 2-5) of the first light module (light transmitting pipes 88,90 aim light at etched out portion 96 which is a cross hair reticle, p40, lines 1-10, pipes 88,90 are connected to light emitted by photoluminescent material 104, p41, lines 7-10, Cross)   attaches to an outer perimeter of the first focal plane reticle (reticle 30, p30, lines 10-11, located at first focal plane, p30, lines 10-15) at about a 6:00 position (clockwise rotation of the riflescope 10 in fig 1 such a way that it  results in the rotation of reticle with the light transmitting pipe 90 moving to 6:00 position) of the first reticle (reticle 30, p30, lines 10-11, located at first focal plane, p30, lines 10-15). 

Regarding Claim 8 Cross teaches (fig 1,10,12), a viewing optic (riflescope 10, p30, lines 1-3), comprising: 
a main body (tubular housing 12, p30, lines 1-4) with an optical system (objective lens 22, p30, lines 1-8, eyepiece 18, p30, lines 1-4) for viewing an outward scene (sighted object, p6, lines 1-4) having a first focal plane reticle (reticle 30, p30, lines 10-11, located at first focal plane between lens 26 and 22, fig 10,  p30, lines 10-15, reticle 114, fig 12) and a second focal plane reticle (another reticle in the second focal plane, p30, lines 12-15);
and 
a base (turret 128, p42, lines 6-18, fig 12) that couples to a bottom portion of the main body (tubular housing 12, p30, lines 1-4), the base (turret 128, p42, lines 6-18) having a first light module (photoluminescent material 104 is contained in turret 128 transmitted by tube 124, p42, lines 6-18, fig 12, photoluminescent material 104, light transmitting pipes 88,90 aim light at etched out portion 96 which is a cross hair reticle, p40, lines 1-10, pipes 88,90 are connected to light emitted by photoluminescent material 104, p41, lines 7-10, fig 10, photoluminescent material 104 is contained in turret 128 transmitted by tube 124, p42, lines 6-18, fig 12) to direct light at a diffraction pattern (cross hairs 36,38, fig 1, p31, lines 1-5, cross hair lines 100,102, of portion 96 of reticle, p41, lines 2-5, fig 10) on the first focal plane reticle (reticle 30, p30, lines 10-11, located at first focal plane, fig 10,  p30, lines 10-15, reticle 114, fig 12).
	However Cross do not teach
	a second light module to direct light at a diffraction pattern on the second focal plane reticle.
	Cross and Hamilton are related as light module and first and second reticles.
	Hamilton teaches (fig 1,2,4),
	a first light module  (OLED reticle, p47, lines 1-5, a OLED reticle has a LED screen, p16, lines 1-5,  and hence has a built in light source module) to direct light at the first focal plane reticle  (electronic reticle 70, p47, lines 1-5, electronic reticle is a OLED reticle) and a second light module (glass reticles have LED associated with the illuminated portions, p11, lines 5-8)  to direct light at a diffraction pattern (pattern on glass reticle is a cross hair with hash marks, p47, lines 1-7, cross hair with hash marks diffracts light) on the second focal plane reticle  (glass reticle 60, p47, lines 1-5).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Cross to include the teachings of Hamilton such that a second light module to direct light at the second focal plane reticle for the purpose of utilizing dual focal plane sighting device with improved illumination and reticle options (p17, lines 1-4).

Regarding Claim 12, Cross-Hamilton teach the viewing optic of Claim 8, wherein a portion (light emitting end 94, p40, lines 2-5) of the first light module (light transmitting pipes 88,90 aim light at etched out portion 96 which is a cross hair reticle, p40, lines 1-10, pipes 88,90 are connected to light emitted by photoluminescent material 104, p41, lines 7-10, Cross)   attaches to an outer perimeter of the first focal plane reticle (reticle 30, p30, lines 10-11, located at first focal plane, p30, lines 10-15) from about a 3:00 position (as in fig 10, Cross) to about a 6:00 position (clockwise rotation of the riflescope 10 in fig 1 such a way that it  results in the rotation of reticle with the light transmitting pipes 88 and 90 moving to 3:00 and 6:00 positions) of the first focal plane reticle (reticle 30, p30, lines 10-11, located at first focal plane, p30, lines 10-15).  

Regarding Claim 13, Cross-Hamilton teach the viewing optic of Claim 8, wherein a portion (light emitting end 94, p40, lines 2-5) of the first light module (light transmitting pipes 88,90 aim light at etched out portion 96 which is a cross hair reticle, p40, lines 1-10, pipes 88,90 are connected to light emitted by photoluminescent material 104, p41, lines 7-10, Cross)   attaches to an outer perimeter of the first focal plane reticle (reticle 30, p30, lines 10-11, located at first focal plane, p30, lines 10-15) at about a 6:00 position (clockwise rotation of the riflescope 10 in fig 1 such a way that it  results in the rotation of reticle with the light transmitting pipe 90 moving to 6:00 position) of the first focal plane reticle (reticle 30, p30, lines 10-11, located at first focal plane, p30, lines 10-15).  

Claim 2, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cross et al (US 2003/0086165 A1, of record) in view of Hamilton et al (US 2015/0276346 A1, hereafter Hamilton) and further in view of Zang et al (US 2018/0128576 A1, of record).
Regarding Claim 2, Cross-Hamilton teach the viewing optic of Claim 1.
	However, Cross-Hamilton do not teach
one end of base attaches near a magnification ring and the other end of the base attaches near the objective system.
	Cross-Hamilton and Zang are related as bases in viewing optics.
	Zang teaches (fig 1), a view optic (scope assembly 1000, p31, lines 3-6), wherein
one end of base (integrated mount 141, p31, lines 3-6) attaches near a magnification ring (magnification ring 124, p34, lines 6-8) and the other end of the base (integrated mount 141, p31, lines 3-6)  attaches near the objective system (the other end of 141 attaches towards the objective bell 136, p33, lines 1-2 side of the scope assembly 100, fig 1, eyepiece is 126).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Cross-Hamilton to include the teachings of Zang such that one end of base attaches near a magnification ring for the purposes of utilizing a common advantageous technique of integrating a base to the main scope assembly (p7, lines 1-3).	

Claim 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cross et al (US 2003/0086165 A1, of record) in view of Hamilton et al (US 2015/0276346 A1, hereafter Hamilton) and further in view of Masarik et al (US 2016/0028970 A1, of record).

Regarding Claim 4, Cross-Hamilton teach the viewing optic of Claim 1.
	However Cross-Hamilton do not teach
	wherein the base further comprises a power source.
	Cross-Hamilton and Masarik are related as viewing optic with a base.
	Masarik teaches (fig 1-3),
	wherein the base (housing 102, p26, lines 3-6) further comprises a power source (power source, p26, lines 3-4).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Cross-Hamilton to include the teachings of Masarik such that the base further comprises a power source for the purposes of utilizing a simple model for storage of useful modules in the sighting optic in a compact manner.
 Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bellah et al (US 2018/0224242 A1, of record) teaches (14,15) a first light module (reticle pattern 32 and wire reticle 66 illuminated separately from each other, p42, last 5 lines, this indicates there are first and second light modules) which illuminates a first focal plane reticle (reticle pattern 32, p42, lines 1-9, focal plane 20, p42, lines 9-15) and a second light module which illuminates a second reticle (wire reticle 66, p42, lines 1-9).
	However Bellah does not teach a second light module which illuminates a second focal plane reticle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JVD/
Jyotsna V DabbiExaminer, Art Unit 2872              					12/13/2022


/JADE R CHWASZ/Primary Examiner, Art Unit 2872